Gilbert, J.,
dissenting.  Petitioners sought to enjoin collection of a tax levied by the City of Atlanta, on the ground that such is inhibited by the act of 1927 (Ga. L. 1927, p. 82, par. 84), as amended by the act of 1929 (Ga. L. 1929, p. 62-, sec. 8), which provides as follows: "Provided that no vendor or peddler of perishable farm products, including products of grove and orchard, shall be required,' under this paragraph or any other of this Act, to pay any license fee or tax, State, county, or municipal.” (Italics mine.) Under the statute quoted, it appears from that portion italicized that the exemption provided by the General Assembly was from taxation under that act; that is, the act of 1927, as amended by the act of 1929 shown above. In construing any law relied upon as an exemption from taxation, the construction must be strictly in favor of taxation and against exemption. If this statute is uncertain, it must be construed against exemption. The tax sought to be imposed- in the present instance is in virtue of an *767ordinance of the City of Atlanta, which the General Assembly, under the above act, in no way undertakes to control or limit. The court erred in granting the injunction.
Under the pleadings and evidence this ease is not an exception to the general rule stated in the Civil Code (1910), § 5491. Burton v. Toccoa, 158 Ga. 63 (122 S. E. 603), and dissenting opinion in City of Newnan v. Atlanta Laundries, 174 Ga. 99 (162 S. E. 497).
In view of the foregoing, it is unnecessary for me to discuss the constitutional or other questions made.